PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/129,508
Filing Date: 12 Sep 2018
Appellant(s): Anderson et al.



__________________
Kristen J. Hansen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-22, 24-27, 30-31, 33-35, 37-38, and 40-46 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

(2) Response to Argument
Appellant’s arguments filed on 9/7/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Appellant argues that the instant claims recite a combination of specific elements that solve a problem rooted in computer technology, and amount to significantly more than the abstract idea. It is argued that the embedding coherent code-value pairs represent a specific data structure to improve the way a computer retrieves data, and that the instant claims recite a specific implementation specifying how the code-value pairs are generated and evaluated to provide a recommendation regarding the candidate item. The improved technique for identifying code-value pairs are alleged to be significantly more than the abstract idea, and reduces computations performed by the computer in vector similarity models. The Appellant makes further arguments that the instant claims solve a problem rooted in computer technology as it involves a vector similarity model, and the specific data structure. The Appellant also cites ex parte Smith and ex parte Liu in support of the arguments.
Examiner respectfully disagrees. The instant claims are directed to an abstract idea, and does not provide a problem in technology or a technological solution. The background of the Applicant’s specification (specification: [0002]) describes a problem of item recommendation techniques being susceptible to noise in the embedding vectors. This is not a technical problem, but a problem in item recommendations. The instant claims do not provide any improvements to any technology, but merely Enfish, which was directed to a specific improvement to the way computers operate, which functioned differently than conventional databases. The instant claims do not recite a specific data structure, but an algorithm that determines common values in vectors to determine items to recommend. The instant claims do not improve how a computer functions, such as the processing ability of the computer. The reduction in computations is only an improvement in the efficiency of this specific algorithm for determining item similarity. 
The cases of ex parte Smith and ex parte Liu are non-precedential cases and are not binding on the Board or the Examiner. The fact patterns of the cases are also inapposite with the instant claims.
In ex parte Smith, the rejection under 35 U.S.C. 101 was overturned because it was determined to be an improvement in technology in hybrid trading systems, such as by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of item in order for other matching orders to be received from in-market participants to better allocate the orders between electronic and in-market participants. In ex parte Liu, the claims recite very specific methods of how the machine learning algorithm processes the data to improve prediction performance. The claims of ex parte Liu did not provide an algorithm for determining commercial actions, but were directed to machine learning processes to better select features to be used within the machine learning model, and not to a commercial process. Conversely, the instant claims merely provide a matching of common values to determine a recommendation.







For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        /Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


Conferees:
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625     

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                   











Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.